ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

APPLICANT’S INVENTION
The instant invention is directed to probes as set forth in independent claims 1, 8, and 15.  In addition, the application contains methods of using the probes which include :  (1) detecting the presence of silver ions; (2) imaging ionic silver in vivo; (3) an in-gel detection and separation of biological molecules in a sample; and (4) monitoring the release of silver ions from metallic silver. 
	Note(s):  Claims 1-20 are pending.

APPLICANT’S ELECTION
Applicant's election with traverse of Group I (claims 1, 2, 8, 9, and 15) filed 9/6/22 is  acknowledged.  The traversal is on the grounds that the stature requires the inventions to be both independent and distinct to be restrictable and goes through reasons why the Groups are not both independent and distinct.  This is found non-persuasive because according to MPEP 803 (see excerpt below), a restriction is proper when inventions therein are found to be independent or distinct.  Furthermore, the instant invention contains products and multiple distinct methods that include:  (1) detecting the presence of silver ions; (2) imaging ionic silver in vivo; (3) an in-gel detection and separation of biological molecules in a sample; and (4) monitoring the release of silver ions from metallic silver.  As a result, the instant invention lacks unity of invention (see excerpt below).  Hence, the restriction requirement is still deemed proper and is therefore made FINAL.
Excerpt from MPEP 803

    PNG
    media_image1.png
    366
    783
    media_image1.png
    Greyscale

Unity of Invention Excerpt

    PNG
    media_image2.png
    648
    636
    media_image2.png
    Greyscale


WITHDRAWN CLAIMS
Claims 3-7, 10-14, and 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
102 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (WO 2015/164784).
	Li et al is directed to light emitting compounds (see entire document, especially, abstract).  In particular, on page 16, line 2, Li et al disclose 
    PNG
    media_image3.png
    294
    316
    media_image3.png
    Greyscale
 which meet the requirements of the instant invention when Applicant’s backbone structure is 
    PNG
    media_image4.png
    240
    251
    media_image4.png
    Greyscale
 wherein each of R, R’, R”, and R’” = 
    PNG
    media_image5.png
    71
    92
    media_image5.png
    Greyscale
.  Thus, both Applicant and Li et al disclose overlapping subject matter.  
	In regards to Applicant’s assertion in independent claims 1 and 8 that the compound exhibits aggregation induced emission properties, those properties would be inherent to 
    PNG
    media_image3.png
    294
    316
    media_image3.png
    Greyscale
  because according to MPEP 2112.01, if the compound is physically the same, it must have the same properties.  Specifically, products of identical chemical composition cannot have mutually exclusive properties.  As a result, a chemical compound and its properties are inseparable.  Thus, the properties associated with Applicant’s compound would also be those possessed by the compound of the prior art.
	Also, for clarification of the record, it is noted that 
    PNG
    media_image5.png
    71
    92
    media_image5.png
    Greyscale
 is a tetrazole and that three isomers of the parent tetrazole exist that differ in the position of the double bonds (1H-, 2H-, and 5H-tetrazole).  Thus, the isomers are inherent compounds of the parent tetrazole.
	For the reasons set forth above, both Applicant and Li et al disclose overlapping subject matter.

SPECIFICATION
The disclosure is objected to because of the following informalities: on page 17, the synthesis procedure in lines 7-9 are not readable.  In addition, page 20, line 5, contains an unreadable structure.
Appropriate correction is required.

COMMENTS/NOTES
Applicant is reminded that a recitation of the intended use of the claimed invention (see independent claims 1, 8, and 15) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In particular, it is noted that the product of the prior art is the same as that being claimed by Applicant.  Although the cited prior art does not disclose the particular use, the composition/product would be capable of having the same use as Applicant's invention since a composition/product and its properties are inseparable.  Thus, Applicant's composition/product, like the cited prior art, would be 'capable of' performing the same function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        December 16, 2022